Citation Nr: 1728961	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-01 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for residual scarring over the right eyebrow.

2.  Entitlement to service connection for residuals of a head injury, to include an acquired psychiatric disorder.  

3.  Entitlement to service connection for polyneuropathy.

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to hepatitis C.  

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to hepatitis C.  

6.  Entitlement to service connection for residuals of hepatitis C.

7.  Entitlement to service connection for a dental disorder for compensation purposes. 

8.  Entitlement to service connection for fibromyalgia, claimed as chronic pain syndrome. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The appellant is the surviving spouse of the now-deceased Veteran who served on active duty from September 1964 to March 1968.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) in January 2010, and the transcript has been included in the claims file.  The issues were remanded by the Board in August 2011 and April 2013 for further development.  As for all issues expect service connection for fibromyalgia, all requested developed has been completed to the extent available and appellate adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran died in December 2015.  In April 2016, the Board dismissed the claims due to his death.  In January 2017, the Regional Office (RO) recognized the appellant as an eligible substitute claimant in the appeal.  See 38 U.S.C.A. § 5121A (West 2014).  

Although the RO has separately adjudicated the issues of service connection for residuals of a head injury and service connection for an acquired psychiatric disorder, the Veteran, and now the appellant, have consistently claimed his head injury residuals were psychiatric in nature.  See August 2012 statement noting the residuals of a head injury were psychiatric, January 2010 Board hearing transcript, and September 2014 VA examination report in which he reported his head trauma residuals included nightmares, memory loss, and anxiety.  Therefore, the Board has recharacterized the issue as seen on the Title Page.  

Moreover, the issue of entitlement to dependency and indemnity compensation (DIC) was raised by the record in March 2017 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The right eyebrow scar was manifested by subjective complaints of soreness; objective findings included no adherence, no limitation of motion or loss of function, no soft tissue damage, no skin ulcerations or breakdown, no underlying tissue loss, and no induration or inflexibility. 

2.  The Veteran sustained a head injury in-service as a result of a motor vehicle accident resulting in an acquired psychiatric disorder.  

3.  Polyneuropathy has been attributed to substance abuse which has been associated with an acquired psychiatric disorder.  

4.  The in-service motor vehicle accident has been associated with lumbar spine and cervical spine disorders.  

5.  Hepatitis C was not shown in service, was not shown for many years after discharge, and was not related to any in-service event or injury.  

6.  A dental disorder was not shown in service, not shown for many years, was not related to any in-service event or injury, and was not secondary to a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residual scarring over the right eyebrow have been met.  U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes (DCs) 7800, 7804 (2002-2008).

2.  The residuals of a head injury, to include an acquired psychiatric disorder, were incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2016).

3.  Polyneuropathy is secondary to the service-connected residual of a head injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).

4.  A lumbar spine disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).

5.  A cervical spine disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).

6.  The residuals of hepatitis C were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  A dental disorder was not incurred in or aggravated by service nor was it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1712, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Rating for Residual Scarring

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's scar above his right eyebrow was rated under DC 7800, 38 C.F.R. § 4.118.  Of note, the criteria used to evaluate the skin (including scars) were revised effective October 23, 2008, while the appeal was pending.  A veteran whom VA rated under DCs 7800-7805 before that date could have requested review under the amended criteria. See 73 Fed. Reg. 54708-01. As the claim was received prior to October 23, 2008, but he did not request that his skin disability be evaluated under the amended criteria, the Board will consider only the pre-amended criteria. 

Under the pre-amended regulations, DC 7800 (concerning scars of the head, face, or neck) provided as follows:

* with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with six or more characteristics of disfigurement - 80 percent;

* with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with four or five characteristics of disfigurement - 50 percent;

* with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with two or three characteristics of disfigurement - 30 percent;

* with one characteristic of disfigurement - 10 percent.

The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: scar 5 or more inches (in.) (13 or more centimeters (cm.)) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).

The pre-amended DC 7804 provided that a single 10 percent rating was warranted for scars that were superficial and painful on examination.  

In a December 2007 VA examination, the Veteran reported that the scar was not a source of tenderness on palpation, skin breakdown, limitation of motion or loss of function; however, the scar was noted to be depressed.  Physical examination revealed right lateral eyebrow scar was approximately 3 cm x 0.2 cm.  The color was lighter than normal in the above noted measured areas.  

In an October 2014 VA examination, the Veteran reported no specific complaints about the scar.  His scar was not a source of limitation of function and was not painful or unstable.  Physical examination of the scar above his right eyebrow/right temporal area was approximately 2.0 cm. X 0.1 cm.  There was no abnormal pigmentation or texture, and the scar was not elevated or depressed.  

The evidence is in conflict as to whether the Veteran's scar was painful.  He reported pain during the December 2007 VA examination but later indicated that there was no tenderness on palpation.  He subsequently reported soreness during the January 2010 Board hearing.

Based on the evidence above, a 10 percent rating is warranted.  During the early appeal period, the evidence showed that the scar was depressed, which would be considered one characteristic of disfigurement.  The subsequent examination found that the scar was not depressed; however, the Veteran has credibly testified that he experienced soreness at the scar site.  Therefore, a compensable 10 percent rating is warranted for the entire period on appeal.  

The Board also considered whether a rating in excess of 10 percent is warranted.  A 30 percent rating is not warranted because there is no visible or palpable tissue loss or facial distortions or asymmetry.  Furthermore, the record does not describe two or three characteristics of disfigurement.  In addition, the eyebrow scar was superficial but not unstable; thus, DC 7803 is not for application.  Moreover, as the scar did not cause limitation of function, DC 7805 is not applicable.

In sum, a 10 percent rating is warranted, but no more.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  

Service Connection Claims

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Of note, service treatment records reveal the Veteran was involved in a motor vehicle accident in February 1967, at which time he sustained a laceration of his right temporal artery, as well as an abrasion-laceration of the occiput of his scalp, in conjunction with a mild concussion, retrograde amnesia, and anemia due to blood loss.  The medical report notes he was given tetanus toxoid, there were wire sutures in the temporal area and over the scalp occiput with the abraided area over the occiput healing, and he was placed on oral iron.  The service connection claims are based on this in-service injury.

Residuals of a Head Injury, to Include an Acquired Psychiatric Disorder

The Veteran claimed that prior to his in-service accident, he had no problems with drugs/alcohol dependency or depression; rather, he maintained that his problems began directly after the accident.  

Private treatment records beginning in 1973 reveal diagnoses of several psychiatric disorders to include anxiety disorder, affective/mood disorder, major depressive disorder, organic personality disorder, and posttraumatic stress disorder (PTSD).  Thus, a psychiatric disorder was shown during the pendency of the appeal.  

Although the service treatment records are silent for complaints of or treatment for a psychiatric disorder, the Veteran competently reported experiencing psychiatric symptoms after his in-service head injury, as symptoms such as depression are capable of lay observation.  Also, his statements as to the onset of his psychiatric symptomatology are bolstered by his service personnel records.  Indeed, his service record reveals he was recommend for an Air Force career from September 1964 through March 1967, but not recommend from March 1967 through December 1967.  He also received three Article 15s from October 1967 to January 1968, two of which were offenses for consuming alcoholic beverages while on duty.  This record suggests a behavior change that occurred after his head injury.  

Additional evidence weighing in favor of the claim includes an August 2012 report from Dr. T.K.G. who found that it was more likely than not that the Veteran suffered from a traumatic brain injury that was at least in part caused by the 1967 in-service accident.  Additionally, the physician determined that the Veteran suffered depression following the 1967 head trauma, that depression was caused to a significant degree by the head trauma, and that depression as likely as not contributed significantly to his subsequent substance abuse.  

Dr. T.K.G. explained that the relevant portions of the VA claims file were reviewed, to include service and post-service records, which revealed no mention of psychiatric or substance abuse problems prior to the 1967 head injury.  However, after the accident the Veteran had significant alcohol abuse issues, which represented that his judgment and decision making abilities were not the same after the accident, as they were before.  Additionally, medical records in 1979 described the Veteran using the terms "dependent," and "impetuous," which reflect a problem with the frontal lobe, which is the primary part of the brain involved in acts of judgment, oversight, decision-making, and conscience.  

The physician went on to explain that alcohol was known to suppress frontal lobe function and depression was nearly always associated with significant frontal lobe dysfunction.  He wrote: "the sudden change in documented behavior problems immediately following the head trauma associated with the [motor vehicle accident] strongly suggest a causative association, either through the mechanism of post-head-injury depression, Traumatic Brain Injury syndrome, or direct damage to the frontal lobes during the accident.  Head injury is a well-documented cause of depression."  

Also in support of the claim is a November 2012 statement from Dr. A.I. who, after conducting an in-person interview with the Veteran and reviewing the claims file, found that the Veteran had an organic personality syndrome secondary to his closed head trauma.  Additionally, a March 2013 statement from Dr. S.F.N. noted she had been treating the Veteran for over 20 years and was well aware that traumatic head injuries could result in changes in cognitive function, mood, behaviors, and emotional stability.  She reflected that the Veteran had no documented reports of problems in those areas prior to the 1967 accident, but had many problems following the accident, and she had witnessed his decline in functioning over the years.  Indeed, his "mood, personality and thought difficulties could certainly have been a result of his traumatic head injury in 1967."  

Dr. T.K.G. further commented on the issue in a December 2014 statement, stating substance abuse as self-medication for depression, and especially traumatic brain injury was well known; thus, it was still as likely as not that the Veteran's in-service accident resulted in a worsening in behavior, worsening substance abuse, and psychological/psychiatric problems.

The August 2012 and December 2014 reports from Dr. T.K.G., November 2012 statement from Dr. A.I., and March 2013 statement from Dr. S.F.N. weigh strongly in favor of a finding that the Veteran's acquired psychiatric disability was a residual of his in-service head injury.  The evidence weighing against the claim includes the September 2014 VA examiners findings that there was no objective evidence of neurologic sequel/residuals of a traumatic brain injury and the Veteran's mental health was less likely than not related to service.  

However, given the medical evidence diagnosing a current psychiatric disability, considering the Veteran's reports of experiencing psychiatric symptomatology since his in-service head injury, his service treatment records reflection that his behavior appears to have changed after his head injury, and in light of the medical evidence finding that the Veteran's psychiatric symptomatology was a residual of his head injury, the evidence is at least in equipoise as to whether his psychiatric disorder was a residual of his in-service head injury.  

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a head injury, to include an acquired psychiatric disorder, is warranted.  

Lumbar and Cervical Spine

As these claims are decided on the same procedural grounds, they will be discussed together.  The Veteran claimed in his January 2010 Board hearing that his lumbar and cervical spine disorders were related to his in-service motor vehicle accident.  Initially, while he also reported that his lumbar and cervical spine disorders were related to his hepatitis C, because the Board is denying service connection for hepatitis C, as will be explained below, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  

First, the Veteran was diagnosed with arthritis of the lumbar and cervical spine in July 2007 and October 2014 VA examinations; therefore, current diagnoses were shown during the appeal period.  

Private treatment records reflect that the Veteran underwent lumbar surgery in 1989, with no relief of his symptoms and had cervical spine surgery in 1990.  See October 2003 private treatment record.  In March 2005, he was involved in another car accident and subsequently complained of back and neck pain.  A private chiropractor indicated that the Veteran suffered from "severe degenerative changes in multiple areas throughout the spine," which "could only be the result of multiple severe traumas to the spine at some stage in [the Veteran's] life."  While not specifically addressing the in-service motor vehicle accident, the implication is that the traumas to the spine were of long-standing duration.

In support of the claim, an August 2012 statement from Dr. T.K.G. noted, after reviewing the claims file, that the Veteran's spine disorders were a direct result of the motor vehicle accident in 1967.  He explained that while disc disease first became evident many years after the 1967 accident and there were some documented post-discharge injuries (most recently in 2005), the 1967 accident caused micro-tears in his disk capsules that took a long time to progress and become fully manifested.  Moreover, the symptoms that led to the Veteran's diagnoses would have been to a large degree hidden by his narcotic intake.  

While the Board acknowledges the October 2014 VA examiner's opinion that the Veteran's lumbar and cervical spine disorders were less likely than not incurred in or caused by the claimed in-service injury, this essentially puts the issue into equipoise.  Accordingly, service connection for lumbar and cervical spine disorders is warranted.

Polyneuropathy

The Veteran asserted that he suffered from polyneuropathy related to service.  Service treatment records are silent for any diagnosis or treatment for polyneuropathy.  Post-service private treatment records reveals that he was diagnosed with acute polyneuritis, secondary to alcohol and peripheral neuritis in June 1981.  A November 2003 records notes a nerve conduction study and electromyography revealed mild, distal polyneuropathy.  In an October 2014 VA examination, the examiner diagnosed him with peripheral neuropathy and found his symptoms were at least as likely as not due to his diabetes as they were due to his alcohol use.  

As noted, service connected has been granted for residuals of a head injury, to include an acquired psychiatric disorder.  Moreover, in an August 2012 report, Dr. T.K.G. found that the Veteran's depression as likely as not contributed significantly to his subsequent substance abuse.  He elaborated in a December 2014 statement that substance abuse as self-medication for depression, and especially traumatic brain injury, was well known.  The physician concluded that it was as likely as not that the Veteran's in-service accident resulted in a worsening in behavior, worsening substance abuse, and psychological/psychiatric problems.  

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, polyneuropathy is, at least in part, the result of substance abuse and that his history of substance abuse is secondary to his psychiatric disorder which is a result of his in-service head injury from a motor vehicle accident.  As such, substance abuse does not constitute willful misconduct.  Therefore, service connection for polyneuropathy as secondary to the service-connected residuals of a head injury, to include an acquired psychiatric disorder, is warranted.

Hepatitis C

The Veteran asserted that he incurred hepatitis C due a transfusion of contaminated blood following an in-service motor vehicle accident in February 1967.  

As an initial matter, a March 1984 VA treatment record noted the Veteran had a history of intravenous drug use and received a diagnosis of "probable" non-A, non-B hepatitis.  A November 2000 private treatment record from Dr. R.J.G. notes he was confirmed with hepatitis C in July 2000.  Therefore, a current diagnosis is shown.  

Next, service treatment records reveal no complaint of, diagnosis of, or treatment for, hepatitis.  Although hepatitis C was not recognized prior to the 1980s and the Veteran separated from service in 1968, the absence of in-service manifestations is not dispositive of the issue.  Therefore, the threshold question is whether there is a medical nexus between service and the diagnosis of hepatitis C.  After a review of all of the evidence, the Board finds that hepatitis C was not related to service.  

A November 2000 private treatment record notes the Veteran's risk factor for hepatitis C was a transfusion secondary to a motor vehicle accident and a February 2006 VA treatment record states that he had a history of hepatitis C from a blood transfusion.  The Board places less probative value on these statements as there is no indication either medical provider reviewed the service or post service records prior to making these opinions.  Further, the opinions were only based on the Veteran's reported medical history which, as noted below, is inconsistent with the contemporaneous record.  

Additionally, a March 2015 private treatment record from Dr. A.I. states "available data clearly shows that he purportedly was infected with the virus of hepatitis C after the motor vehicle accident due to necessity of urgent blood transfusion."  Similarly, this evidence is of lesser probative value as there is no indication that a blood transfusion took place following the in-service accident.  Indeed, the February 1967 report following the motor vehicle accident reflected that the Veteran was given sutures, the right temporal artery was repaired, he had anemia secondary to bleeding, and was treated with oral iron therapy.  There was no notation of a blood transfusion.  Also, a March 2015 private treatment record from Dr. C.E.S. states there is no record of the Veteran receiving blood transfusion following the 1967 accident.  

The Veteran was afforded a VA general examination in which his diagnosis of hepatitis C was confirmed.  The examiner also commented that the Veteran was treated with Interferon in 2001 with evidence of a good response.  He was afforded another VA examination in October 2014.  The examiner opined that it was as least as likely as not that hepatitis C was incurred or caused by the claimed in-service event, injury, or illness.  The examiner explained that while there were no documents to confirm the Veteran had a blood transfusion following his in-service injury, he had significant bleeding following the accident, it was very likely he received the transfusions, and he had no other risk factors for his hepatitis C.  

However, in a subsequent addendum opinion, the October 2014 examiner found that more records had become available for review.  Such records included the February 1967 motor vehicle report, which contained no mention of a blood transfusion.  Other newly-reviewed records included a service treatment record that revealed the Veteran was treated for a sexually transmitted disease and multiple admissions of drug and alcohol abuse in civilian life.  Based on these other risk factors, the examiner opined that it was less likely that the Veteran's hepatitis C was related to service.  

The Board finds the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that any relevant facts were misstated.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the examiner's opinion is of great probative value and weighs against the claim.

Next, the Board has considered the Veteran's lay statements that hepatitis C was caused by a blood transfusion following his in-service motor vehicle accident, but assigns his opinion less probative weight.  As above, such an opinion requires knowledge of the potential causes of the disease, and the inherently medical issue of comparing the in-service and post-service exposures and determining which is more likely to have brought about the post-service diagnosis.  These are not matters which are capable of lay observation.  Accordingly, his lay statements were not competent evidence of an etiologic relationship between the claimed hepatitis C and service.

In sum, hepatitis C is not related to service.  As such, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable and the appeal is denied.  

Dental Disorder

The Veteran claimed that his teeth decay was secondary to mediation for hepatitis C.  Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, DCs 9900-9916.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. 

For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, DC 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

A July 2006 private treatment record stated that the Veteran had dental prosthetics; however, there is no evidence of a dental disability for which service connection for compensation purposes could be granted.  Although an October 2014 VA examiner found that the Veteran's use of medication such as antidepressants and other polysubstance abuses likely caused his teeth decay.  However, there was no trauma to the teeth or bone loss through trauma.  Indeed, the Veteran did not claim and the evidence of record does not indicate that he suffered an in-service trauma to his teeth.  Thus, the appeal for dental compensation is denied.  

Finally, with respect to all claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

A 10 percent rating, but no more, for residual scarring over the right eyebrow is granted. 

Service connection for residuals of a head injury, to include an acquired psychiatric disorder, is granted. 

Service connection for polyneuropathy, as secondary to residuals of a head injury, to include an acquired psychiatric disorder, is granted.  

Service connection for a lumbar spine disorder is granted.  

Service connection for a cervical spine disorder is granted. 

Service connection for hepatitis C is denied. 

Service connection for a dental disorder, for compensation purposes, is denied. 



REMAND

In April 2013, the Board remanded the issue of service connection for fibromyalgia to obtain an examination to determine whether the Veteran has or ever had fibromyalgia, and if so, whether it was related to his in-service motor vehicle accident.  Pursuant to the remand instructions, he underwent examinations in June 2013 and in September 2014.  Both examiners failed to diagnose fibromyalgia, noting that his depression confounded the ability for an evaluator to assess the proper existence of fibromyalgia.  However, both examiners failed to consider private treatment records from January 1992, December 1995, and June 2004 that diagnosed the Veteran with fibromyalgia.  

Additionally, the September 2014 VA examiner's rationale that he had read the requested notes from other doctors and found the reasoning self-serving to be flawed.  Indeed, the record indicates the Veteran was found to have fibromyalgia prior to his December 2005 date of claim; thus, there does not appear to be a pecuniary gain in a physician diagnosing a patient with a disorder prior to a compensation claim.  As such, an opinion is necessary to determine, to the extent possible, whether the Veteran had fibromyalgia, and if so, whether it was related to service, to include as secondary to his in-service motor vehicle accident. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion from an appropriate medical provider regarding the following:

* The clinician should determine whether the Veteran ever had fibromyalgia.  In so doing, the examiner should review and comment on the private medical records dated January 1992 (diagnosing acute fibromyalgia), December 1995 (noting fibromyalgia present since 1987), June 2004 (clinical impression of fibromyalgia), June 2013 (no fibromyalgia), and September 2014 (no fibromyalgia).  

* If would be of assistance to the Board if, in rendering his or her decision, the clinician could explain the pathophysiology of fibromyalgia (in layman's terms as much as possible) and address whether there is a differentiation between acute and chronic fibromyalgia. 

* If a diagnosis of fibromyalgia is appropriate, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that fibromyalgia was due to active duty service, to include as secondary to a documented in-service motor vehicle accident with head injury.  

* In so doing, the clinician should review and comment on the studies in the claims file which suggest that physical trauma in the preceding six months may be significantly associated with the onset of fibromyalgia.

* If a diagnosis of fibromyalgia is appropriate, the clinician is also asked to address whether it is at least as likely as not (50 percent or greater) that such a disability was secondary to the Veteran's cervical spine disability.  In so doing, the examiner should review and comment on the August 2012 private medical opinion.  

2. Then readjudicate the issue on appeal.  If the claim remains denied, provide the appellant and her attorney with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


